Title: From Thomas Jefferson to J. Phillipe Reibelt, 18 January 1805
From: Jefferson, Thomas
To: Reibelt, J. Phillipe


                  
                     Sir 
                     
                     Washington Jan. 18. 05.
                  
                  La continuation de Landon vols 4. & 5. except some livraisons of the 5th. and Les promenades au jardin par Poujoulx came to hand, and I shall keep them. I have not recieved Piranesi. having obtained consent at the stage office to have your two boxes forwarded one at a time when they should have small loads, I had them brought back from the navy yard, & deposited last night at the stage office—you will probably recieve them early in that way.
                  If you have a copy of Les Commentaires de Valin sur l’ordonnance de la marine, I shall be glad to take it. Accept my salutations
                  
                     Th: Jefferson 
                     
                  
                  
                     P.S. I omitted to mention in my former letter that the friend for whom I wished to get Palladio, understanding no language but English, it would be necessary the edition should be English.
                  
               